Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Drawing objection of the last office action dated 08/04/2022 was not addressed by Applicant and is still maintained.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: A) reference character 109 of fig. 1; B) reference character 315 of fig. 3B; C) reference characters 505, 507 and 503 of fig. 5B; and D) reference character 605 of fig. 6B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “401”, “501” and “601” have been used to designate both a substrate and a test probe.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive. Applicant states that “Applicant understands Yang as disclosing a probe card including test probes 190/192. A liquid polymer substance 120 including conductive particles is on a contact surface of each of the test probes 190/192. (See Yang, e.g., Figure 2, shown below.)

    PNG
    media_image1.png
    511
    652
    media_image1.png
    Greyscale

However, Applicant understands the liquid polymer substance 120 of Yang as being confined to the contact surface of each of the probes 190/192. As such, Applicant does not understand Yang as disclosing the liquid polymer substance 120 as being along outermost sidewalls of the probes 190/192. Thus, Yang does not disclose a probe card including an array of test probes that extend outward from a surface of the substrate, where each test probe comprises outermost sidewall surfaces and a contact surface, and an anisotropic conductive adhesive (ACA) over the contact surface of each of the test probes, where a portion of the ACA is along one or more of the outermost sidewall surfaces of one or more of the test probes, as is required by Applicant’s claims. As such, with respect to amended independent claims 1, 11, and 20, Yang fails to disclose each and every feature of Applicant’s claims.” 
	
    PNG
    media_image2.png
    434
    538
    media_image2.png
    Greyscale

Applicant appears to argue that “Applicant does not understand Yang as disclosing the liquid polymer substance 120 as being along outermost sidewalls of the probes 190/192.” The Examiner disagrees because as shown in fig. 2 above, Yang discloses two probes, each probe 190/192 with outermost sidewalls (i.e. left wall portion and right wall portion of 192) and a contact surface (i.e. top surface of 192). Yang also discloses an anisostropic conductive adhesive (i.e. conductive particles P dispersed in the liquid polymer to form conductive part 120). Therefore, Yang discloses an anisostropic conductive adhesive over the contact surface and along one or more outermost sidewall surfaces of the probe. Annotated fig. 5B of Applicants invention shown above is added to clearly understand the rejection.

Response to Amendment
The amendment to the claims filed on 10/27/2022 does not comply with the requirements of 37 CFR 1.121(c). For example, 1) Claim 20, where the text of added subject matter were not shown by underlining the added text and 2) Withdrawn claims must use identifier such as (withdrawn). Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121 (c).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 10 and 20 are ejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (KR 10-1580549).
Regarding claim 1, Yang at fig. 2 discloses all the elements of a probe card, including a substrate [180]; an array of test probes [190, 192] that extend outward from a surface [surface of 180] of the substrate, wherein each test probe comprises outermost sidewall surfaces [left side wall and right side wall surfaces of 192] and a contact surface [top surface of 192] opposite from the substrate [as shown], the contact surface coupling the outermost sidewall surfaces to each other [as shown]; and an anisotropic conductive adhesive (ACA) [conductive particles (P) and liquid polymeric substance of 120] over the contact surface of each of the test probes [see fig. 2 for 120 and 190,192], wherein a portion of the ACA [conductive particles (P) and liquid polymeric substance of 120] is along one or more of the outermost sidewall surfaces [as shown] of one or more of the test probes [two shown].
Regarding claim 2, Yang at fig. 2 discloses the probe card of claim 1, wherein the contact surface is substantially parallel [as shown] to the surface of the substrate.  
Regarding claim 4, Yang at fig. 2 discloses the probe card of claim 1, wherein the ACA comprises a plurality of discrete ACA portions [one each for 190, 192, total two shown], and wherein a different one of the plurality of discrete ACA portions is over each of the contact surfaces of the test probes [as shown].  
Regarding claim 7, Yang at fig. 2 discloses the probe card of claim 1, wherein the probe card is a wafer-level probe card [to inspect semiconductor chip or the circuit board].  
Regarding claim 10, Yang at fig. 2 discloses the probe card of claim 1, wherein sidewall surfaces [left and right side wall of 192] of the test probes are substantially perpendicular to the surface of the substrate.  
Regarding claim 20, Yang at fig. 2 discloses a method, comprising: providing a substrate [1] with devices [devices of 1] to be tested, wherein the devices comprise contact pads [2]; and testing the substrate with a probe card [3], wherein the probe card compresses an anisotropic conductive adhesive (ACA) [conductive particles (P) with liquid polymeric substance of 120] positioned between the probe card [3] and the substrate [1], the probe card comprising an array of test probes [two as shown] that extend outward from a surface of the substrate [180], wherein each test probe comprises outermost sidewall surfaces [left and right sidewall surfaces of 192] and a contact surface [top surface of 192] opposite [as shown] from the substrate, the contact surface coupling [as shown] the outermost sidewall surfaces to each other, wherein a portion of the ACA [conductive particles (P) with liquid polymeric substance of 120] is along one or more of the outermost sidewall surfaces of one or more of the test probes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claim 1 above, and further in view of Tadayon (US 2019/0004089 A1).
Regarding claim 6, Yang discloses all the elements including a test circuit with a test contacts of a fine pitch corresponding to a fine pitch contacts of an inspection subject. Yang is silent about said test circuit (the test probes) have a pitch that is less than 40 micrometers (µm). Regarding claim 8, Yang discloses all the elements including an aspect ratio (a ratio of height to width) of the test probe as shown at fig. 2. Yang is silent about each of the test probes has an aspect ratio that ranges from 1:1 to 3:1 and wherein the aspect ratio is a ratio of height to width. Regarding claim 9, Yang discloses all the elements including a thickness of the ACA over the contact surface at fig. 2. Yang is silent about said thickness is 1 micrometer (µm) to 100 µm. Rather, Yang discloses high density pitch and height of the probe to reduce resistance. Tadayon discloses a state-of-the-art probe card with fine pitch probes. Tadayon at ¶0039, ¶0024, ¶0115 and at claim 14 discloses a probes with pitch of less than 40 micron, thickness of 40 micron and height of 1000 micron or less. Thus, Tadayon discloses claimed pitch, aspect ratio (1000/40) and thickness of the probe. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date use teaching of Tadayon to modify Yang to claimed thickness, aspect ratio, and pitch so modified probe card can be used to test fine pitch wafer (see Background of Tadayon). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        



November 4, 2022